Notice of Allowability
Claims 1-14, 16-19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Bryan Rech, Reg. No. 75,138 on July 29, 2022.

The application is amended as follows:

The following listing of claims will replace all prior versions and listing in the application.
IN THE CLAIMS:

1. (Previously Presented) A computer-implemented method comprising: 
establishing, by a plurality of media servers, a video conference for a plurality of client computing devices, each of the plurality of media servers associated with a local subset of the plurality of client computing devices; 
generating, by each of the plurality of media servers, dominant speaker identification rankings that order particular client computing devices of the local subset according to a respective likelihood of each client computing device of the local subset being associated with a dominant speaker of the video conference; 
selecting, by each of the plurality of media servers, based on the dominant speaker identification rankings, a portion of the local subset of the ranked plurality of client computing devices for which to send audio data; 
sending, by each of the plurality of media servers, audio data associated with the selected portion of the local subset of the plurality of client computing devices to other media servers of the plurality of media servers; 
receiving, by each of the plurality of media servers, audio data associated with a corresponding portion of a local subset of the other media servers, from other media servers of the plurality of media servers; 
generating, by each of the plurality of media servers, and based on the dominant speaker identification rankings, ordered global list data that identifies a subset of client computing devices for which to send video data to other media servers, wherein the subset includes a particular client computing device; 
selecting, by each of the plurality of media servers, and based on the ordered global list data, the particular client computing device of the plurality of client computing devices that is not locally connected to other media servers of the plurality of media servers; and 
sending video data for the particular client computing device to other media servers of the plurality of media servers and sending video data for a second particular client computing device that is in the local subset to other client computing devices that are in the same local subset.

2. (Currently Amended) The method of Claim 1, further comprising: 
receiving, by a particular media server of the plurality of media servers, a request to subscribe to a specific client computing device of the plurality of client computing devices from [[a]]the particular client computing device of the local subset that is associated with the particular media server;  
sending, by the particular media server, a subscription request to a specific media server of the plurality of media servers, wherein the specific client computing device is local to the specific media server; 
in response to the subscription request, sending, by the specific media server, audio data and video data of the specific client computing device to the particular media server; 
sending, by the particular media server, the audio data and video data of the specific client computing device to the particular client computing device.

3. (Previously Presented) The method of Claim 1, wherein the dominant speaker identification rankings encompasses three highest ordered positions of the ordered global list data.

4. (Original) The method of Claim 1, further comprising each media server among the plurality of media servers sending received video data and associated audio data to the local subset of the plurality of client computing devices.

5. (Currently Amended) A computer system comprising: 
a plurality of media servers, 
each media server comprising one or more processors and one or more memories storing one or more sequences of instructions which, when executed by the one or more processors, cause the one or more processors to execute:
establishing, by the plurality of media servers, a video conference for a plurality of client computing devices, each of the plurality of media servers associated with a local subset of the plurality of client computing devices; 
generating, by each of the plurality of media servers, dominant speaker identification rankings that order particular client computing devices of the local subset according to a respective likelihood of each client computing device of the local subset being associated with a dominant speaker of the video conference; 
selecting, by each of the plurality of media servers, based on the dominant speaker identification rankings, a portion of the local subset of the ranked plurality of client computing devices for which to send audio data; 
sending, by each of the plurality of media servers, audio data associated with the selected portion of the local subset of the plurality of client computing devices to other media servers of the plurality of media servers; 
receiving, by each of the plurality of media servers, audio data associated with a corresponding portion of a local subset of the other media servers, from other media servers of the plurality of media servers;  
generating, by each of the plurality of media servers, and based on the dominant speaker identification rankings, ordered global list data that identifies a subset of client computing devices for which to send video data to other media servers, wherein the subset includes a particular client computing device; 
selecting, by each of the plurality of media, and based on the ordered global list data, the particular client computing device of the plurality of client computing devices that is not locally connected to other media servers of the plurality of media servers; and 
sending video data for the particular client computing device to other media servers of the plurality of media servers and sending video data for a second particular client computing device that is in the local subset to other client computing devices that are in the same local subset.

6. (Original) The computer system of Claim 5, the portion comprising unmuted client computing devices.

7. (Original) The computer system of Claim 5, the plurality of media servers being coupled to one another in a full mesh topology.

8. (Currently Amended) The computer system of Claim 5, further comprising sequences of instructions which when executed cause performing: 
receiving, by a particular media server of the plurality of media servers, a request to subscribe to a specific client computing device of the plurality of client computing devices from [[a]]the particular client computing device of the local subset that is associated with the particular media server; 
sending, by the particular media server, a subscription request to a specific media server of the plurality of media servers, wherein the specific client computing device is local to the specific media server; 
in response to the subscription request, sending, by the specific media server, audio data and video data of the specific client computing device to the particular media server; 
sending, by the particular media server, the audio data and video data of the specific client computing device to the particular client computing device.

9. (Previously Presented) The computer system of Claim 5, wherein the dominant speaker identification rankings encompasses three highest ordered positions of the ordered global list data.  

10. (Original) The computer system of Claim 5, further comprising sequences of instructions which when executed cause each media server among the plurality of media servers sending received video data and associated audio data to the local subset of the plurality of client computing devices.  

11. (Currently Amended) A computer-implemented method comprising: 
establishing, by a first media server with other media servers including a second media server different from the first media server, a video conference between a first plurality of client computing devices operably coupled to the first media server and a second plurality of client computing devices operably coupled to the second media server, the first media server receiving media data from the first plurality of client computing devices, and the second media server receiving media data from the second plurality of client computing devices; 
determining, by the first media server, a first subset of one or more client computing devices of the first plurality of client computing devices for which to send associated audio data to the second media server; 
sending, by the first media server, audio data associated with the first subset of the first plurality of client computing devices to the second media server, the audio data for first subset of client computing devices including first dominant speaker identification rankings for the first subset of client computing devices; 
receiving, by the first media server, audio data associated with a second subset of the second plurality of client computing devices from the second media server, the audio data for the second subset of the second plurality of client computing devices including second dominant speaker identification rankings for the second subset of the second plurality of client computing devices; 
generating ordered global list data that identifies each client computing device for which the first media server has the audio data, the ordered global list data based on the first and second dominant speaker identification rankings; 
based on the ordered global list data, selecting a second subset of the first plurality of client computing devices for which to send video data; and 
sending, by the first media server:
first video data of the second subset of the first plurality of client computing devices to other computing devices in the first plurality of client computing devices and to the second media server; and 
second video data of a 

12. (Previously Presented) The method of Claim 11, the determining further comprising: 
performing dominant speaker identification for the first plurality of client computing devices to generate ordered local list data that identifies each client computing device of the first plurality of client computing devices, wherein the particular client computing device is determined based on the ordered local list data.  

13. (Original) The method of Claim 11, the particular client computing device being an unmuted client computing device.  

14. (Original) The method of Claim 11, further comprising: 
receiving, at the first media server, a request to subscribe to a second client computing device of the second plurality of client computing devices from a first client computing device that is associated with the first media server; 
sending, by the first media server, a subscription request to the second media server; 
receiving, at the first media server, audio data and video data of the second client computing device; 
sending, by the first media server, the audio data and video data of the second client computing device to the first client computing device.  

15. (Canceled)  

16. (Original) The method of Claim 11, further comprising sending, by the first media server, received video data and associated audio data to the first plurality of client computing devices.  

17. (Currently Amended) A computer system comprising: 
a first media server and a second media server; 
each of the first media server and the second media server comprising one or more processors and a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to execute: 
establishing, by the first media server with other media servers including the second media server different from the first media server, a video conference between a first plurality of client computing devices that are locally configured to the first media server and a second plurality of client computing devices that are locally configured to the second media server, the first media server receiving media data from the first plurality of client computing  devices, and the second media server receiving media data from the second plurality of client computing devices; 
determining, by the first media server and based on first dominant speaker identification rankings, a first subset of one or more client computing devices of the first plurality of client computing devices for which to send associated audio data to the second media server; 
sending, by the first media server, first audio data associated with the subset of the first plurality of client computing devices to the second media server; 
receiving, by the first media server, second audio data associated with the second plurality of client computing devices from the second media server, the second audio data based on second dominant speaker identification rankings for the second plurality of client computing devices; 
generating ordered global list data that identifies each client computing device for which the first media server has the audio data, the ordered global list data based on the first and second dominant speaker identification rankings; 
based on the ordered global list data, selecting a second subset of client computing devices of the first plurality of client computing devices for which to send video data; and 
sending, by the first media server:
first video data of the second subset of client computing devices to other computing devices in the first plurality of client computing devices and to the second media server; and 
second video data of a 

18. (Original) The computer system of Claim 17, the particular client computing device being an unmuted client computing device.  

19. (Original) The computer system of Claim 17, further comprising sequences of instructions which when executed cause the one or more processors to execute: 
receiving, at the first media server, a request to subscribe to a second client computing device of the second plurality of client computing devices from a first client computing device that is associated with the first media server; 
sending, by the first media server, a subscription request to the second media server; 
receiving, at the first media server, audio data and video data of the second client computing device; 
sending, by the first media server, the audio data and video data of the second client computing device to the first client computing device.  

20. (Canceled)




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445